Ford, Judge:
The appeal listed above has been submitted for decision upon an agreed statement of facts to the effect that on or about the date of exportation the market value or price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, was the appraised value, less ocean freight and insurance, as invoiced, and that the foreign value was no higher.
Upon the agreed statement of facts, I find and hold the proper dutiable export value of the merchandise covered by this appeal to be the appraised value, less ocean freight and insurance, as invoiced.
Judgment will be rendered accordingly.